Dissent On The Granting Of Petition For Rehearing
Bierly, J.
— Appellant filed, on January 5, 1968, what is entitled “Appellants’ Petition for Rehearing,” and “Appellants’ Brief in Support of Appellants’ Petition for Rehearing.” The petition contains sixteen (16) legal size pages and signed by counsel, whereas the brief contains three (3) regular 8-1/2"xll" size pages, and unsigned. Of the sixteen (16) pages in the petition, no less than thirteen (13) of these pages are devoted to argument.
*556Under Rule '2-22 of the Supreme Court,
“Application for a rehearing of any cause shall be made by petition, separate from the briefs. . .” (emphasis supplied) .
It has been held that petitions for rehearing must conform to this Rule, and cannot be argumentative. Hedgecoth v. Hedgecoth (1966), 139 Ind. App. 162, 216 N. E. 2d 358.
It has also been held that the Supreme Court Rules have the force of law and will be impartially applied in each case. Hedgecoth v. Hedgecoth, supra, and cases cited therein.
We have no alternative but to apply the Rule and deny appellants’ petition for rehearing.
Prime, J., concurs.
Note. — Reported in 231 N. E. 2d 842. Rehearing Opinion Reported in 236 N. E. 2d 58.